  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 1 of 16


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION

JOHN MILEUSNIC,                     )
    Appellant,                      )
                                    )
           vs.                      )      Case No: 2:19 –cv-00427-PPS
                                    )
PAUL R. CHAEL, Trustee              )      Chapter 13 Case No.: 19-20831 JRA
    Appellee.                       )


 On appeal from the United States Bankruptcy Court for the Northern District of

                 Indiana, Hammond Division, Case 19-20831 JRA.


                   BRIEF OF APPELLEE, PAUL R. CHAEL,
                          CHAPTER 13 TRUSTEE




                                    Respectfully submitted,

Date: 01/02/2020                     / s / Julia M. Hoham
                                    Staff Attorney for Paul R. Chael, Trustee
                                    Indiana Attorney No. 16068-64
                                    401 W. 84th Drive, Ste. C
                                    Merrillville, IN 46410
                                    Phone: (219) 650-4015
                                    Fax: (219) 650-4025
                                    jhoham@pchael13.com
                                    Counsel for Appellee, Paul R. Chael, Trustee
 USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 2 of 16


                        TABLE OF CONTENTS

TABLE OF CONTENTS …………………………………………………….…….i

TABLE OF AUTHORITIES ……………………………………………………....ii

STATEMENT CONCERNING ORAL ARGUMENT ……………………………1

BASIS OF APPELLATE JURISDICTION ………………………………………..1

STATEMENT OF THE ISSUE ON APPEAL ……………………………………..1

STANDARD OF REVIEW…………………………………………………..…… 2

STATEMENT OF THE CASE …………………………………………………….2

    A.    Facts Relevant to the Issues Submitted for Review ………………......2

    B.    Relevant Procedural History of the Case and Rulings Present

          for Review ……………………………………………………………3

ARGUMENT ………………………………………………………………………5

CONCLUSION …………………………………………………………………...10

CERTIFICATE OF COMPLIANCE WITH RULE 8015(a)……………………...12

CERTIFICATE OF SERVICE …………………………………………………... 13




                                     i
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 3 of 16




                         TABLE OF AUTHORITIES

Cases:

In re Matter of Rigdon, 36 F.3d 1375 (7th Cir. 1994) ……………………………… 2
Anderson v. City of Bessemer, 470 U.S. 564, 574 (1985) ………………………….2
United States v. United States Gypsum Co., 333 U.S. 364 (1948) …………………2
In re Matter of Holtkamp, 669 F.2d 505 (7th Cir. 1982) …………………………….2
In Matter of McDonald, 118 F.3d 568, 569 (7th Cir. 1997) (July 18, 1997)…2, 7, 10
Pioneer Investment Services Co. v. Brunswick Associates, Ltd., 507 U.S. 380, 393,
113 S.Ct. 1489, 1497, 123 L. Ed. 2d 74 (1993)……………………………………..7
Metlyn Realty Corp. v. Esmark, Inc., 763 F.2d 826 (7th Cir. 1985)…………………7
McCullough v. Citimortgage, 70 N.E. 3d 820, 825 (2017)…………………………9
Thacker v. Wentzel, 797 N.E. 2d 342, 345 (ind.Ct.App. 2003)…………………….9
In re Mallory, S.D. Tex. 2011, 444 B.R. 553 affirmed 476 Fed. Appx. 766
(2019)……………………………………………………………………...………..9
In re Tornheim, 239 B.R. 677, 687 (Bnkr. E.D.N.Y. 1999)………………………..9

Statutes:

11 U.S.C. 1302……………………………………………………………………...5
11 U.S.C. 1302(b)(5)………………………………………………………………. 6
11 U.S.C. 1307(c)…………………………………………………………… 4, 5, 10
11 U.S.C. 1307(c)(4)………………………………….……………… 1, 3, 5, 6, 7, 8
11 U.S.C. 1307(c)(6)………………………………………………………………..4
11 U.S.C. 1326 ……………………………………………………………………. 6
11 U.S.C. 1326(a)(1)(A) …..……………………………………………………… 6
28 U.S.C. 157(b)(1)…………………………………………………………………1
28 U.S.C. 157(b)(2)(A)……………………………………………………………. 1
28 U.S.C. 158(a)(1)…………………………………………………………………1
Fed.R.Civ.P. 60(b)………………………………………………………………… 7
Fed.R.Bankr.P. 8013………………………………………………………………. 2
Fed.R.Bankr.P. 8015 (a)(5)………………………………………………………. 12
Fed.R.Bankr.P. 8015 (a)(6)………………………………………………………. 12
Fed.R.Bankr.P. 8015(a)(7)(A) ....………………………………………………... 12
                                       ii
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 4 of 16


             STATEMENT CONCERNING ORAL ARGUMENT

      The Chapter 13 Trustee respectfully submits that based on the issue of law

presented the District Court may rule on the written record, but the Trustee is willing

to participate in oral argument at the direction of the Court.

                   BASIS OF APPELLATE JURISDICTION

      A United States District Court has jurisdiction to hear appeals of the

Bankruptcy Court’s final orders pursuant to 28 U.S.C. Section 158(a)(1). An

Appeal is taken to the District Court for the judicial district in which the Bankruptcy

Court is serving. This is a timely appeal of a final order of the Northern District of

Indiana Bankruptcy Court entered on October 29, 2019 [Doc. No. 76]. The

Bankruptcy Court has subject matter jurisdiction over the action pursuant to 28

U.S.C. Section 157(b)(1), as the issue is the dismissal of the Debtor’s Chapter 13

case for Debtor’s failure to make Plan payments, which is a core proceeding under

28 U.S.C. Sections 157(b)(2)(A).

                  STATEMENT OF THE ISSUE ON APPEAL

      The relevant issue on appeal is:

      1. Whether the Bankruptcy Court’s dismissal of Debtor’s Chapter 13

          bankruptcy case under 11 U.S.C. Section 1307(c)(4) for Debtor’s failure to

          make Plan payments was an abuse of discretion.


                                           1
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 5 of 16


                          STANDARD OF REVIEW

      The District Court reviews the Bankruptcy Court’s findings of fact under a

clearly erroneous standard and legal conclusions de novo. Fed.R.Bankr.P. 8013; In

re Matter of Rigdon, 36 F.3d 1375 (7th Cir. 1994).    A finding is clearly erroneous,

“when although there is evidence to support it, the reviewing court on the entire

evidence is left with a definite and firm conviction that a mistake has been

committed.” Anderson v. City of Bessemer, 470 U.S. 564, 574 (1985) (quoting

United States v. United States Gypsum Co., 333 U.S. 364 (1948). In re Matter of

Holtkamp, 669 F.2d 505 (7th Cir. 1982). Issues of procedure, such as a dismissal of

a bankruptcy case, is reviewed under an abuse of discretion standard. In re Matter

of McDonald, 118 F.3d 568 (7th Cir. 1997).

                         STATEMENT OF THE CASE

             A. Facts Relevant to the Issues Submitted for Review

      The Debtor, John Mileusnic, filed a Chapter 13 case on April 4, 2019 under

Case No. 19-20831. The Debtor filed this case without the benefit of counsel.

[Doc. No. 1] On April 18, 2019, Debtor filed a Chapter 13 Plan. [Doc. No. 16] On

August 28, 2019, Debtor filed an Amended Plan which stated in Part 2.1, “Debtor

will make regular payments to the Trustee as follows: $1,685.51 per month for 60

months.” [Doc No. 42] The Amended Plan provided for ongoing mortgage

                                          2
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 6 of 16


payments to PennyMac Loan Services, LLC (herein after “PennyMac”) in the

amount of $1,585.51 per month and a payment to Capital One Auto Finance for a car

loan of $100.00 per month. [Doc. No. 42] Debtor listed in Schedule D PennyMac

as a mortgage holder on his home at 325 Plum Creek Drive, Schererville, Indiana

[Doc. No. 12] On June 13, 2019, PennyMac timely filed a Proof of Claim showing

a mortgage on Debtor’s home in the amount of $301,634.02, with a prepetition

arrears of $123,312.51 and a monthly payment of $1,585.61 [POC No. 2-1]

Debtor’s Schedule I shows a net household income of $2,097.00 per month and

Schedule J shows a mortgage payment of $1,586.00. [Doc. No. 13]



   B. Relevant Procedural History of the Case and Rulings Presented for

      Review

      On August 7, 2019, PennyMac filed a Motion to Dismiss Debtor’s Chapter 13

case pursuant to 11 U.S.C. Sec. 1307(c)(4) on the grounds of Debtor’s failure to

commence making timely Plan payments. [Doc. No. 33] On August 20, 2019,

Debtor filed a Response to PennyMac’s Motion to Dismiss stating that he would

make mortgage payments through the Chapter 13 Trustee to the mortgage holder.

[Doc. No. 37]




                                         3
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 7 of 16


      On September 16, 2019, the Chapter 13 Trustee filed a Motion to Dismiss for

Failure to Make Plan Payment under 11 U.S.C. 1307(c) on the grounds that Debtor

failed to timely commence plan payments. The Trustee’s motion stated that the

monthly payment under Debtor’s Chapter 13 Plan was $1,685.51 and the amount of

default at the time the Trustee’s Motion to Dismiss was filed was $8,377.55. [Doc.

No. 50]

      A pre-hearing conference was held on PennyMac’s Motion to Dismiss on

September 16, 2019. At the pre-hearing conference, Debtor appeared, pro se,

Trustee appeared, and PennyMac appeared by counsel. [Doc. No. 53]

PennyMac’s counsel brought to the pre-hearing on the Motion to Dismiss the

original Note and Mortgage and Debtor reviewed these documents. [Doc. No. 71]

A final hearing on PennyMac’s Motion to Dismiss and on Trustee’s Motion to

Dismiss for default in Plan payments was scheduled and held on October 28, 2019.

[Doc. No. 61] At the final hearing, Debtor appeared, pro se, Trustee Chael

appeared, PennyMac appeared by counsel, and Capital One Auto Finance appeared

by counsel. [Doc. No. 74] Trustee filed an Affidavit and Status Report on

October 28, 2019. The Report shows monthly Plan payments required of $1,685.51

and a default in Plan payments of $10,043.06. The Report disclosed Debtor had

made Plan payments totaling only $70.00. [Doc. No. 75]

                                        4
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 8 of 16


      On October 29, 2019, the Bankruptcy Court entered an Order on both

Trustee’s and PennyMac’s Motions to Dismiss dismissing Debtor’s Chapter 13

Petition for Default in Plan payments. [Doc. No. 76]



                               III. ARGUMENT

      The Bankruptcy Court determined that Debtor’s payment of only $70.00 to

the Trustee when six (6) month of plan payments totaling $10,113.06 were due was

grounds to dismiss the Chapter 13 Petition. The Chapter 13 Trustee filed a Motion

to Dismiss the bankruptcy case pursuant to 11 U.S.C. Section 1307(c)(4) for failure

to commence making Plan payments.

      11 U.S.C. Section 1307(c) reads as follows:

            Except as provided in subsection (f) of this section on
            request of a party in interest or the United States Trustee
            and after Notice and hearing, the Court may convert a case
            in this Chapter to a case under a Chapter 7 of this Title or
            may dismiss a case under this Chapter, whichever is the
            best interest of creditors and the estate, for cause,
            including – (….)(4) failure to commence making timely
            payments under Section 1326 of this Chapter; ….

      Paul R. Chael is the Standing Chapter 13 Trustee, United States Bankruptcy

Court, Northern District of Indiana, Hammond Division and was appointed by the

bankruptcy court to serve as Trustee in Debtor’s case. Pursuant to 11 U.S.C.

Section 1302, the United States Trustee appoints an individual to serve as Standing
                                         5
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 9 of 16


Chapter 13 Trustee. One of the duties of the Chapter 13 Trustee, under 11 U.S.C.

Section 1302(b)(5), is to ensure that the Debtor commences making timely

payments under Section 1326 of the Bankruptcy Code. The Trustee has authority

under 11 U.S.C. Section 1307(c)(4) to file a Motion to Dismiss Debtor’s case for

failure to make timely plan payments.

      A Debtor who files a Chapter 13 Bankruptcy is required to make Plan

payments to the Trustee pursuant to 11 U.S.C. Section 1326(a)(1)(A). Under this

Bankruptcy Code Section, the Debtor is required to make the first payment to the

Trustee within 30 days after filing of the Bankruptcy Petition.

11 U.S.C. Section 1326 provides:

             11 U.S.C. Section 1326 payments (a)(1), unless the Court
             orders otherwise, the Debtor shall commence making
             payments not later than 30 days after the date of filing of
             the Plan or the Order for Relief, whichever is earlier in the
             amount – (a) proposed by the Plan to the Trustee.

      Debtor filed his Bankruptcy Petition on April 4, 2019, so the first Plan

payment under Debtor’s Chapter 13 Plan was due on May 4, 2019. Under the terms

of Debtor’s Chapter 13 Plan, the Debtor was past due on six (6) monthly payments at

the time of the final hearing on the Motion to Dismiss for Default in Plan Payments.

[Doc No. 42] The Brief of Appellant confirms that Debtor was $8,377.55 behind in

plan payments at the time the Motion to Dismiss was filed. This was the amount

                                          6
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 10 of 16


stated in the Trustee’s Motion to Dismiss but the default had increased to $10,043.06

at the time of the final hearing one month later. Debtor’s payment of $70.00, which

is less than 1% of the total plan payments due, is not a meaningful payment in his

effort to reorganize. Debtor had the benefit of the automatic stay for six months but

had not made the payments to the Trustee necessary to pay the mortgage and car

loan provided for in the Plan. Failure to make Plan payments constitutes

unreasonable delay prejudicial to creditors. The Debtor received the benefit of the

automatic stay by filing the bankruptcy case, but did not pay his creditors.

      The Court of Appeals for the Seventh Circuit in Matter of McDonald, 118

F.3d 568, 569 (7th Cir. 1997) found that the Bankruptcy Court had the discretion to

dismiss a Chapter 13 case for Debtor’s failure to make the first Plan payment on

time, even if later the Debtor catches up on all plan payments.   In this decision, the

Court of Appeals stated that the Bankruptcy Court has discretion to ensure that

debtors take this time limit seriously and make the first Plan payment on time. The

Court of Appeals also stated that a dismissal under Section 1307(c)(4), like decisions

on relief from judgment under Fed.R.Civ.P. 60(b), require the district judge to

indulge in a firm presumption against reopening. Pioneer Investment Services Co.

v. Brunswick Associates Ltd., 507 U.S. 380, 393, 113 S. Ct. 1489, 1497, 123 L. Ed.

2d 74 (1993); Metlyn Realty Corp. v. Esmark, Inc., 763 F.2d 826 (7th Cir. 1985).

                                          7
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 11 of 16


To prevent delay by the Debtor, which is prejudicial to creditors, the District Court

must support the Bankruptcy Court’s decisions in dismissing Chapter 13 cases for

default in plan payments.

         The Bankruptcy Court could have dismissed the case solely on the Trustee’s

Motion to Dismiss, accordingly, Debtor’s challenge to PennyMac’s standing as a

party in interest to bring the Motion to Dismiss does not affect the outcome. The

bankruptcy case would still be dismissed. The Brief of Appellant admits Debtor’s

default in plan payments which is sufficient grounds for the Bankruptcy Court to

dismiss the case on the Trustee’s motion for failure to make plan payments

regardless of Debtor’s alleged disputes with PennyMac.

       The Brief of Appellant states the issue for review is whether PennyMac could

enforce the Mortgage and Promissory Note. Trustee contends Debtor’s questions

concerning PennyMac were resolved in their filing of a Proof of Claim, with a copy

of the Note and Mortgage and the chain of endorsements attached.1 The

Bankruptcy Court’s decision to find that PennyMac is a proper party in interest to

bring a Motion to Dismiss is supported by the court record. [POC No. 2-1]


1 Attached to the claim is a copy of a Mortgage to CBC National Bank, a Note, a Note Allong, an
Assignment of Mortgage from CBC National Bank to Selene Finance, LP, an Assignment of Mortgage
from Selene Finance, LP to Green Planet Servicing, LLC, a Corporate Assignment of Mortgage from Planet
Home Lending, LLC, FKA Green Planet Servicing, LLC to PennyMac Loan Services, LLC. The
assignment from Planet Home Lending, LLC to PennyMac was dated November 27, 2018 and recorded
with the State of Indiana, Lake County Recorder’s Office on December 13, 2018 as Document Number
2018 085852. [POC No. 2-1, Pages 40 – 41]
                                                  8
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 12 of 16


      Debtor filed the bankruptcy case and this appeal without counsel. The

Indiana Supreme Court in McCullough v. Citimortgage, 70 N.E. 3d 820,825(2017)

quoted the court in Thacker v. Wentzel, 797 N.E. 2d 342, 345 (Ind. Ct. App. 2003),

“an appellant who proceeds pro se is held to the same established rules of procedure

that a trained legal counsel is bound to follow and, therefore, must be prepared to

accept the consequences of his or her action.”

      Debtor’s failure to pay the Trustee, constitutes “cause” for dismissal of the

case, notwithstanding that the Debtor did not pay to prevent the Trustee from

making a distribution to an entity Debtor did not believe had a clear chain of title to

the Mortgage Note, and that was allegedly not entitled to payment; if Debtor

disputes an entity’s right to payment, the proper procedure is for Debtor to file an

objection to the entity’s Proof of Claim to seek determination from the court on the

entity’s standing, not to unilaterally stop making payments to the Trustee. In re

Mallory, S.D. Tex. 2011, 444 B.R. 553 affirmed 476 Fed. Appx. 766 (2019).

Debtor’s desire to litigate PennyMac’s ‘standing’ did not excuse his obligation to

make any payments to the Trustee on account of this secured loan. In re Tornheim,

239 B.R. 677, 687 (Bankr. E.D.N.Y. 1999). The bankruptcy case would still be

dismissed.




                                          9
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 13 of 16


      Debtor had four months, from the time PennyMac’s Proof of Claim was filed

in June to the time his bankruptcy was dismissed in October, to file an objection to

PennyMac’s Proof of Claim and failed to do so. The Bankruptcy Court has made a

determination of what is in the best interest of creditors and the estate and properly

granted both the Trustee’s and PennyMac’s Motions to Dismiss the bankruptcy case.



                                IV. CONCLUSION

      In this case the Bankruptcy Court reviewed the undisputed facts that the

Debtor should have made six (6) Chapter 13 payments of $1,685.51 per month for a

total of $10,113.06, but had paid the Trustee only $70.00. The Bankruptcy Court

followed the proper procedure in applying 11 U.S.C. Section 1307(c) and dismissed

the case for default in plan payment. The District Court should follow the decision In

re Matter of McDonald, 118 F.3d 568, 569 (7th Cir. 1997) that a dismissal under

Section 1307(c) requires the district judge to indulge in a firm presumption to

support the Bankruptcy Court’s decision. The Bankruptcy Court’s decision to

dismiss the case should be affirmed.




                                          10
 USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 14 of 16




Date: January 2, 2020       Respectfully Submitted,


                                  /s/ Julia Hoham
                                  Staff Attorney for Paul R. Chael, Trustee
                                  Indiana Attorney No. 16068-64
                                  401 W. 84th Drive, Ste. C
                                  Merrillville, IN 46410
                                  (219) 650-4015




                                    11
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 15 of 16




        CERTIFICATE OF COMPLIANCE WITH RULE 8015(a)(7)

     Certificate of Compliance with Page Limitation, Typeface Requirements, and
Type Style Requirements.

      1.    This Brief complies with the page limitation of Fed. R. Bankr. P.
8015(a)(7)(A) because this Brief does not exceed 30 pages.

       2.     This Brief complies with the typeface requirements of Fed. R. Bankr. P.
8015(a)(5) and the type style requirements of Fed. R. Bankr. P. 8015(a)(6) because
this Brief has been prepared in a proportionately spaced typeface using Microsoft
Office 2010 in font size 14 and Times New Roman font.

                                       / s / Julia Hoham
                                       Staff Attorney for Paul R. Chael, Trustee
                                       Indiana Attorney No. 16068-64
                                       401 W. 84th Drive, Ste. C
                                       Merrillville, IN 46410
                                       (219) 650-4015




                                         12
  USDC IN/ND case 2:19-cv-00427-PPS document 6 filed 01/02/20 page 16 of 16




                          CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020, service of a true and complete copy of
the above and foregoing pleading or paper was made upon the following by
electronic service:

U.S. Trustee - ustpregion10.soecf@usdoj.gov.com
Evan L. Moscov – evanm@w-legal.com
Susan M. Woolley – ndbkr@feiwellhannoy.com

and upon the following by depositing the same in the United States mail, envelopes
properly addressed to each of them and with sufficient first-class postage affixed.

Debtor, Pro Se – John Mileusnic, 325 Plum Creek Drive, Schererville, IN 46375

                                               /s/ Michelle J. Sersic
                                               Legal Assistant to Paul R. Chael
                                               Chapter 13 Trustee
                                               401 West 84th Drive, Suite C
                                               Merrillville, Indiana 46410




                                          13
